Citation Nr: 0410187	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

In his substantive appeal (VA Form 9), received in May 2003, the 
veteran requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  However, the veteran failed to report for his 
travel Board hearing that was scheduled for December 2003.  There 
are no other hearing requests of record, so the Board deems his 
request for a travel Board hearing withdrawn.  See 38 C.F.R. § 
20.704(d) (2003).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of his 
appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss during or 
as a result of his service in the military.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all 
claims for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires that VA assist a 
claimant in obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  The June 2002 rating 
decision appealed, the February 2003 statement of the case, and 
the September 2003 supplemental statement of the case, as well as 
a March 2002 letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO also 
indicated it would review the information of record and determine 
what additional information was needed to process his claim.  And 
the March 2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his claim, 
what he could do to help in this regard, and what VA had done and 
would do in obtaining supporting evidence.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  That type of notice is 
what is specifically contemplated by the VCAA.  

While, in the March 2002 letter, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 days, the 
Board notes that more than one year has passed since the date of 
that VCAA letter.  See also the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)).  This new Act 
clarifies that VA may indeed make a decision on a claim before 
expiration of the one-year period following a VCAA notice, thereby 
effectively overturning the holding in a recent Federal Circuit 
case.  See Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  In this regard, the 
veteran's service medical records, VA medical records, and private 
medical records have been obtained.  In addition, he underwent a 
VA examination to obtain a medical opinion and had several 
opportunities to submit additional evidence in support of his 
claim.  But he and his representative have not made the Board 
aware of any additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist has 
been satisfied and the case is ready to be considered.

In addition, the March 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his claim 
for service connection in June 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that decision, the court 
held, among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in this 
case is the RO in Newark, and the RO did just that.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in the 
line of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
an applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id. 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).  

The pertinent evidence of record consists of the veteran's service 
personnel records, service medical records, and private medical 
records, as well as the report of a VA examination and 
accompanying medical opinion.

The veteran's service personnel records, especially his DD Form 
214, indicate that his military occupational specialty (MOS) was 
an equipment storage specialist.

The veteran's June 1969 Report of Medical History indicates that 
he reported experiencing ear, nose, or throat trouble, but denied 
running ears and hearing loss.  The contemporaneous Report of 
Medical Examination showed a normal clinical evaluation of his ear 
canals and eardrums.  Audiometric testing showed that he had right 
ear pure-tone thresholds of 20 decibels at 500 and 1000 Hertz, 25 
decibels at 2000 Hertz, and 5 decibels at 4000 Hertz.  His left 
ear pure-tone thresholds were 5 decibels at 500 Hertz, 10 decibels 
at 1000 Hertz, 15 decibels at 2000 Hertz, and 5 decibels at 4000 
Hertz.  

The veteran underwent a VA examination in September 2002.  
According to the report of the evaluation, he described having 
hearing loss, left ear worse than right, since he was in the 
service.  He also claimed that he was exposed to rocket 
explosions, equipment noise, and guns, which were very loud, 
without the benefit of ear protection.  He further complained of 
intermittent bilateral tinnitus, headaches, dizziness, and nausea 
since his service.  He denied a family history of hearing loss, as 
well as denied a history of skull fractures and ear infections.  
He related that his post-service career involved office work, and 
that he wore ear protection when qualifying on the rifle range.  
Audiometric testing disclosed right ear pure-tone thresholds of 20 
decibels at 500, 1000, and 2000 Hertz, and 30 decibels at 4000 
Hertz, with an average pure-tone threshold of 23 decibels.  His 
left ear 
pure-tone thresholds were 25 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 30 decibels at 2000 Hertz, and 40 decibels at 4000 
Hertz, with an average pure-tone threshold of 33 decibels.  His 
Maryland CNC speech recognition scores were 96 percent 
bilaterally.  With regard to the veteran's tinnitus, the VA 
examiner stated that it was intermittent, random, and "sounded 
like a high-pitched ringing," which began in service.  The VA 
examiner concluded that the veteran had normal hearing in his 
right ear through 3000 Hertz, with a mild to moderate 
sensorineural hearing loss from 4000 Hertz to 8000 Hertz, and 
normal hearing in his left ear through 1000 Hertz, with a mild to 
moderately severe sensorineural hearing loss from 2000 to 8000 
Hertz.  The examiner also indicated the veteran had excellent 
speech discrimination scores bilaterally.

Private medical records from the Better Hearing, Balance & Hearing 
Aid Center, Inc., dated in March 2003, show the veteran complained 
of a 30-year history of hearing loss and tinnitus, which he 
reported was due to his military service.  He also complained of 
occasional dizziness and ear pain.  Otoscopic examination showed 
clear and unobstructed ear canals, bilaterally, and clear and 
intact tympanic membranes.  According to a summary report, air and 
bone conduction testing suggested a moderate, mixed hearing loss, 
but speech recognition tests did not agree with the hearing 
levels, which suggested that the results were unreliable.  The 
veteran responded to soft speech at 20 decibels, and upon pure-
tone testing, he responded at approximately 50 decibels in the 
right ear and 40 decibels in the left ear.  His word recognition 
was "good" at 80 percent bilaterally.  Tympanometry demonstrated 
normal middle ear function.  The impression was that the testing 
was unreliable and it was recommended that the veteran return for 
another audiological evaluation in order to obtain accurate 
findings.

In July 2003, a VA medical opinion was obtained.  According to the 
VA physician, the veteran's hearing loss is not likely related to 
his military service.


According to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 'disability' for 
which compensation may be paid, provided that the requirements for 
service connection are otherwise met . . . ").  In Hensley, the 
Court indicated a veteran need not have met the requirements of 
this regulation while in service, only presently.  See Hensley, 5 
Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

The Board concedes that the September 2002 VA examination report 
indicates that the veteran currently meets the requirements of 38 
C.F.R. § 3.385 for his left ear, as the report indicates he had a 
left ear pure-tone threshold of 40 decibels at 4000 Hertz.  But 
his right ear pure-tone thresholds did not meet the minimum 
requirements of 38 C.F.R. § 3.385.  This, in turn, means that 
although he has a hearing loss in his right ear, it is 
insufficient to actually be considered a "disability" by VA 
standards.  And absent medical evidence of current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation purposes).  
See also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  This 
finding of no current hearing "disability," by VA standards, only 
applies to the veteran's right ear, however.


Regardless, though, the preponderance of the evidence is against 
the claim irrespective of which specific ear is considered, or 
both in the aggregate.  The veteran's service personnel records do 
not indicate that he had hazardous noise exposure while in the 
military, despite his contentions to the contrary.  And his 
service medical records do not contain a diagnosis of hearing loss 
or evidence of acoustic trauma or an ear disorder.  Likewise, the 
March 2003 private medical records fail to show any history of ear 
disease or trauma, and determined that the results of the 
audiological evaluation were unreliable.  The VA physician who 
examined the veteran in September 2002 did not link his hearing 
loss to service, only his tinnitus.  But of even greater 
significance, when asked to comment about this additional 
possibility, the July 2003 opinion by a VA physician indicates 
that it is unlikely the veteran's hearing loss, even accepting he 
has one sufficient to meet the requirements of § 3.385, is 
causally related to his service in the military.  See, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is no countervailing medical opinion to refute the July 2003 
VA medical opinion against the claim.  And as a layman, the 
veteran simply does not have the necessary medical training and/or 
expertise to determine the cause of his hearing loss and counter 
act this opinion, himself.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical evidence 
relating the current condition at issue to that symptomatology.  
Id.  Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  

So the preponderance of the evidence is against his claim, meaning 
the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



